Fourth Court of Appeals
                                    San Antonio, Texas

                                MEMORANDUM OPINION
                                       No. 04-12-00176-CR

                                       Jurvis Cardel CARR,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR5716
                          Honorable Maria Teresa Herr, Judge Presiding

Opinion by:      Catherine Stone, Chief Justice

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: January 30, 2013

AFFIRMED

           Jurvis Cardel Carr was convicted by a jury of aggravated robbery and aggravated

kidnapping. On appeal, Carr contends the trial court erred in denying his motion to suppress his

in-court identification and his request for a jury charge on the identity suppression issue. Carr

also contends his trial counsel was ineffective in eliciting testimony regarding an extraneous

offense during the guilt/innocence phase of trial. We affirm the trial court’s judgment.
                                                                                       04-12-00176-CR


                          SUPPRESSION OF IN-COURT IDENTIFICATION

       “An in-court identification is inadmissible when it has been tainted by an impermissibly

suggestive pretrial photographic identification.” Loserth v. State, 963 S.W.3d 770, 771-72 (Tex.

Crim. App. 1998); see also Hamilton v. State, 300 S.W.3d 14, 18 (Tex. App.—San Antonio

2009, pet. ref’d). A two-part analysis is applied to determine whether an in-court identification

should be suppressed. See Hamilton, 300 S.W.3d at 18. First, we consider whether the pretrial

photographic identification procedure was impermissibly suggestive. Loserth, 963 S.W.3d at

772; Hamilton, 300 S.W.3d at 18. If the first step is satisfied, we determine, from the totality of

the circumstances, whether the procedure was so impermissibly suggestive as to give rise to a

very substantial likelihood of irreparable misidentification.       Loserth, 963 S.W.3d at 772;

Hamilton, 300 S.W.3d at 18. The defendant bears the burden to establish both of these elements

by clear and convincing evidence. Hamilton, 300 S.W.3d at 18.

       In this case, the complainant was shown a “six-pack lineup,” or an array of six

photographs. Although one photograph is brighter than the others, the photographs were similar

with regard to the men’s hairstyles, facial hair, and facial features. Although Carr asserts that

someone other than the investigating detective should have shown the complainant the lineup, he

cites no authority to support this assertion, and the investigating detective is routinely the officer

who shows witnesses the array. See, e.g., Ex parte Miles, 359 S.W.3d 647, 654 & n.5 (Tex.

Crim. App. 2012); Gamboa v. State, 296 S.W.3d 574, 578 (Tex. Crim. App. 2011); Perez v.

State, 352 S.W.3d 751, 754 (Tex. App.—San Antonio 2011, no pet.). Carr also contends the

photographic identification procedure was impermissibly suggestive because the detective told

the complainant that he had arrested a suspect from which the complainant could infer that the

suspect’s picture was included in the lineup. It is well-established, however, that a lineup is not

impermissibly suggestive simply because a witness is told, or may infer, that the lineup includes
                                                 -2-
                                                                                     04-12-00176-CR


a suspect, because a witness would normally assume that to be the case. Harris v. State, 827
S.W.2d 949, 959 (Tex. Crim. App. 1992); Webb v. State, 760 S.W.2d 263, 272 (Tex. Crim. App.

1988); Rojas v. State, 171 S.W.3d 442, 448 (Tex. App.—Houston [14th Dist.] 2005, pet. ref’d);

Kelly v. State, 18 S.W.3d 239, 243 (Tex. App.—Amarillo 2000, no pet.). Because Carr failed to

establish by clear and convincing evidence that the lineup was impermissibly suggestive, the trial

court did not err in overruling his motion to suppress the identification, and Carr’s first issue is

overruled.

                                          JURY CHARGE

       In his second issue, Carr contends the trial court erred in denying his request for a jury

charge under article 38.23 of the Texas Code of Criminal Procedure with regard to the

suppression of the identification. The Texas Court of Criminal Appeals, however, has held that

such a jury charge would be improper. See Andujo v. State, 755 S.W.2d 138, 143 (Tex. Crim.

App. 1988); Allen v. State, 511 S.W.2d 53, 54 (Tex. Crim. App. 1974); see also McAllister v.

State, 28 S.W.3d 72, 77-79 (Tex. App.—Texarkana 2000, no pet.). Accordingly, Carr’s second

issue is overruled.

                             INEFFECTIVE ASSISTANCE OF COUNSEL

       In his final issue, Carr asserts trial counsel rendered ineffective assistance of counsel by

eliciting testimony regarding an extraneous offense committed by Carr. Specifically, when the

investigating detective testified that Carr was arrested, trial counsel elicited testimony that Carr

was arrested on an outstanding warrant pertaining to a possession of marijuana offense.

       Ineffective assistance of counsel claims require a showing of both deficient performance

and prejudice. Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005). There is a

strong presumption that trial counsel’s conduct fell within the wide range of professional

assistance. Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999). An ineffective
                                                -3-
                                                                                      04-12-00176-CR


assistance claim must be firmly founded in the record, and the record must affirmatively

demonstrate the alleged ineffectiveness. Goodspeed, 187 S.W.3d at 392; Thompson, 9 S.W.3d at

813. “Direct appeal is usually an inadequate vehicle for raising such a claim because the record

is generally undeveloped.” Goodspeed, 187 S.W.3d at 392. “If counsel’s reasons for his

conduct do not appear in the record and there is at least the possibility that the conduct could

have been legitimate trial strategy, we will defer to counsel’s decisions and deny relief on an

ineffective assistance claim on direct appeal.” Ortiz v. State, 93 S.W.3d 79, 88-89 (Tex. Crim.

App. 2002).

       In this case, immediately after the investigating detective alluded to Carr having been

arrested during the course of the investigation, trial counsel requested a bench conference to

ensure that her eliciting testimony regarding the basis for the arrest would not open the door to

other evidence. After this discussion, trial counsel elicited testimony that Carr was arrested

pursuant to a warrant that had been issued for a different offense. After this questioning, trial

counsel stated, “I just wanted to clarify why he was being arrested.”

       Although the record in this case is undeveloped with regard to the precise reason for

counsel’s decision to elicit testimony regarding the arrest warrant, her comment on the record

alludes to the possibility that she had a strategic reason for her questioning. We will not,

however, speculate with regard to the basis for trial counsel’s decisions; “thus a silent record on

the reasoning behind counsel’s actions is sufficient to [overrule this issue.]” Badillo v. State, 255
S.W.3d 125, 129 (Tex. App.—San Antonio 2008, no pet.).                Because Carr’s allegation of

ineffectiveness is not firmly founded in the record, his third issue is overruled.




                                                 -4-
                                                                                 04-12-00176-CR


                                       CONCLUSION

     The trial court’s judgment is affirmed.

                                                Catherine Stone, Chief Justice

DO NOT PUBLISH




                                               -5-